Donald Richard, Jr., relator, is seeking a writ of mandamus/procedendo to compel respondent, Judge Shirley Saffold, to issue a ruling on a postconviction petition filed in CR-221735. Respondent moved to dismiss the petition and attached a certified copy of a journal entry that was filed on December 1, 1998, in C.P. Case No. CR-221735 wherein respondent issued a ruling on relator's petition. Accordingly, since this action is now moot, we grant respondent's motion to dismiss.State ex rel. Jerningham v. Court of Common Pleas (1996),74 Ohio St. 3d 278, 658 N.E.2d 723.
Case dismissed. Costs to relator.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE